UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1890


SEDGEWICK HOMES, LLC,

                     Plaintiff - Appellant,

              v.

CHRISTOPHER BART BIVINS; GRETCHEN WYNE BIVINS; JOSEPH LYNN
SHOEMAKER; EMILY GROCE SHOEMAKER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of South Carolina, at
Statesville. Graham C. Mullen, Senior District Judge. (5:16-cv-00049-GCM)


Submitted: January 28, 2021                                       Decided: February 8, 2021


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Thad Adams, III, Samuel A. Long, Jr., Christina D. Trimmer, Lucas D. Garber,
SHUMAKER, LOOP & KENDRICK, LLP, Charlotte, North Carolina, for Appellant.
Gary L. Beaver, NEXSEN PRUET PLLC, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sedgewick Homes, LLC, appeals the district court’s order granting the Appellees’

motions for attorney’s fees and costs under 17 U.S.C. § 505. We review an award of

attorney’s fees for abuse of discretion. See Zoroastrian Ctr. & Darb-E-Mehr of Metro.

Wash., D.C. v. Rustam Guiv Found. of N.Y., 822 F.3d 739, 754 (4th Cir. 2016). We have

thoroughly reviewed the record and the parties’ briefs, and we find no reversible error.

Accordingly, we affirm the district court’s order. Sedgewick Homes, LLC v. Bivins,

No. 5:16-cv-00049-GCM (W.D.N.C. July 17, 2019). We decline to award additional

attorney’s fees on appeal. 4th Cir. R. 46(e). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2